Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “using a machine learning algorithm to compare the manual ratings of the prerecorded speeches to the plurality of features extracted from the prerecorded speeches, wherein the machine learning algorithm generates a predictive model defining correlations between the plurality of features and the manual ratings, and wherein the predictive model includes a plurality of rating scales with thresholds for the plurality of features generated by the machine learning algorithm, wherein a first rating scale for a first feature of the plurality of features includes a plurality of thresholds for rating the first feature and a first threshold of the plurality of thresholds is above a minimum and below a maximum of the first rating scale; providing a computer system including a display monitor, a microphone, and a video capture device; presenting a first interface on the display monitor of the computer system allowing entry of an environment configuration, an audience configuration, and a presentation configuration by a user, wherein the environment configuration, audience configuration, and presentation are configurable by the user independent from each 
Public speaking trainer with real-time feedback is well known in the art. For instance, Stratou (1) (NPL: An interactive Virtual Audience Platform for Public Speaking Training) in view of Stratou (2) (NPL: Cicero – Towards a Multimodal Virtual Audience Platform for Public Speaking Training), William et al. (2010/0062403) and Adams et al. (2007/0244703) teaches public speaking trainer with real-time feedback. However, Stratou (1) in view of Stratou (2), William and Adams is silent on “using a machine learning algorithm to compare the manual ratings of the prerecorded speeches to the plurality of features extracted from the prerecorded speeches, wherein the machine learning algorithm generates a predictive model defining correlations between the plurality of features and the manual ratings, and wherein the predictive model includes a plurality of rating scales with thresholds for the plurality of features generated by the machine learning algorithm, wherein a first rating scale for a first feature of the plurality of features includes a plurality of thresholds for rating the first feature and a first threshold of the plurality of thresholds is above a minimum and below a maximum of the first rating scale; providing a computer system including a display monitor, a microphone, and a video capture device; presenting a first interface on the display monitor of the computer system allowing entry of an environment configuration, an 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715